          Case 1:19-cv-00938-NONE-SAB Document 21 Filed 08/07/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11    AHSAN BAJWA,                                      Case No. 1:19-cv-00938-NONE-SAB

12                  Plaintiff,                          ORDER RE STIPULATED REQUEST TO
                                                        MODIFY SCHEDULING ORDER
13           v.
                                                        (ECF No. 20)
14    UNITED STATES LIFE INSURANCE
      COMPANY,
15
                    Defendant.
16

17
            The scheduling order as modified currently reflects the following dates and deadlines:
18
            1.     Initial Expert Disclosure Deadline: August 10, 2020;
19
            2.     Non-Expert Discovery Deadline: August 27, 2020;
20
            3.     Supplemental Expert Disclosure Deadline: September 10, 2020;
21
            4.     Expert Discovery Deadline: October 27, 2020;
22
            5.     Pre-trial Conference: September 30, 2020, at 8:30 a.m. in Courtroom 4; and
23
            6.     Trial: November 10, 2020, at 8:30 a.m. in Courtroom 4.
24
     (ECF Nos. 8, 12, 15.)
25
            On May 28, 2020, Defendant filed a motion for summary judgment that became ripe for
26
     adjudication on July 15, 2020. (ECF Nos. 13, 16, 17.) The motion is not set for hearing and is
27
     currently pending a decision. On July 17, 2020, the District Judge issued a minute order that
28


                                                    1
          Case 1:19-cv-00938-NONE-SAB Document 21 Filed 08/07/20 Page 2 of 3


 1 stated in relevant part:

 2          The parties are reminded, however, that pursuant to the Standing Order Re
            Judicial Emergency issued February 3, 2020, the matter will be taken under
 3          submission on the papers without oral argument. The parties are also warned that
            civil cases in this district are experiencing extraordinary delays as a result of the
 4          judicial resource emergency coupled with the current public health emergency.
            The parties are free to reconsider magistrate judge consent at any time.
 5

 6 (ECF No. 19.) On August 6, 2020, the parties filed a stipulation requesting that the Court

 7 modify the scheduling order due to the pending motion for summary judgment. (ECF No 20.)

 8 The parties acknowledge that due to the above referenced circumstances impacting the Court, the

 9 parties do not anticipate the Court will issue a ruling on the motion for summary judgment before

10 the expiration of the current discovery deadlines, and the ruling will have an impact on what

11 additional fact and expert discovery may be necessary. (Id. at 2-3.) The parties request a

12 continuance of the trial date and discovery deadlines for a period of 180 days, or until after the

13 Court rules on Defendant’s motion for summary judgment. (Id. at 3.)

14          Given the impacted nature of the Court stemming from the judicial resource emergency

15 and current public health emergency, the Court finds the most prudent course of action to be to

16 vacate the current trial date until a decision on Defendant’s motion for summary judgment is

17 issued. The Court declines to extend the discovery deadlines at this point, and instead, within

18 seven days of issuance of an order on Defendant’s motion for summary judgment, the parties

19 shall submit a status report indicating whether a limited reopening of discovery is needed at that
20 time, and shall present new potential trial dates.

21          Accordingly, IT IS HEREBY ORDERED that the scheduling order is further modified as

22 follows:

23          1.     The Pre-trial Conference set for September 30, 2020, at 8:30 a.m. in Courtroom 4

24                 is VACATED;

25          2.     The Trial set for November 10, 2020, at 8:30 a.m. in Courtroom 4 is VACATED;

26                 and

27          3.     Within seven (7) days of the District Judge’s decision on Defendant’s motion for

28                 summary judgment (ECF No. 13), the parties shall submit a status report


                                                        2
          Case 1:19-cv-00938-NONE-SAB Document 21 Filed 08/07/20 Page 3 of 3


 1                 indicating whether a limited reopening of discovery is necessary and presenting

 2                 new potential trial dates.

 3 All other aspects of the scheduling order, as previously modified, shall remain in effect.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     August 7, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
